Citation Nr: 0206278	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for emphysema, due to 
tobacco use in service or nicotine dependence.

2.  Entitlement to service connection for a heart disorder, 
due to tobacco use in service or nicotine dependence.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had periods of active service from September 1952 
to June 1954 and from December 1955 to November 1970.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board previously remanded this 
matter in April 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  The veteran filed both of the claims pending in this 
matter before June 9, 1998.

3.  The veteran did not smoke prior to active service.

4.  The veteran began smoking in active service.

5.  The medical evidence of record does not show that the 
veteran currently suffers from emphysema.

6.  The veteran's tobacco use in service is the cause of his 
current heart disorder.


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

2.  The veteran's current heart disorder is the result of 
tobacco use during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board finds that 
although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as its requirements have already been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice).  The Board observes that the veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claims, as well as the applicable laws and regulations, 
as indicated in December 1997 and February 1999 rating 
decisions, the August 1998 statement of the case, and in 
December 1999 and March 2002 supplemental statements of the 
case.  The Board also finds that the RO made satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file.  The Board notes that the claims file 
contains all relevant medical records, including service 
medical records, private treatment records and VA medical 
records.  The Board observes that the veteran was provided 
with comprehensive VA examinations and testing for both 
claims in July, August and September 2000, and that he was 
given the opportunity for a hearing, which he waived by 
written communication in September 1998.  There is no 
indication in the claims file that there are additional 
relevant records that have not yet been obtained for this 
matter.  As such, the Board finds that all relevant facts 
have been sufficiently developed and no further development 
is required to comply with the duty to assist the veteran in 
obtaining the evidence pertinent to his claims.

To qualify for service connection, a veteran must show 
existence of a disability, and show that this disability 
resulted from a disease or injury incurred or aggravated as a 
result of active service.  Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  The VA Office of 
General Counsel has held that direct service connection of 
disability or death may be established if the evidence shows 
that an injury or disease resulted from tobacco use in the 
line of duty in the active military, naval or air service.  
VAOPGCPREC 2-93.  The subsequent enactment of Public Law No. 
105-206 prohibits service connection of a disability on the 
basis that it resulted from an injury or disease attributable 
the use of tobacco products by a veteran during service.  
38 U.S.C.A. § 1103(a).  This change in law only applies, 
however, to claims filed after the date of enactment of this 
law on June 9, 1998, and does not apply to the instant 
appeal, as the veteran's claims were filed prior to that 
date.

For claims alleging a direct link between tobacco use in 
service and a current disability, the veteran must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  See Letter from the Acting VA 
Undersecretary for Benefits (USB Letter 20-97-14.)  
VAOPGCPREC 2-93 also held that a determination as to whether 
nicotine dependence per se may be considered a disease or 
injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel 
based upon accepted medical principles relating to that 
condition.

The VA Office of General Counsel followed up VAOPGCPREC 2-93 
with a clarification attachment in June 1993, emphasizing 
that this opinion does not hold that service connection will 
be established for a disease related to tobacco use if the 
veteran smoked while in service.  The opinion states that the 
fact that an injury or disease allegedly related to tobacco 
use in service was not diagnosed until after service 
discharge would not preclude the establishment of service 
connection.  Service connection, however, may not be 
established based on tobacco use unless the evidence 
demonstrates that the injury or disease for which the claim 
is made resulted from the veteran's tobacco use during 
service: determination of the issue of service connection for 
injury or disease due to tobacco use must take into 
consideration the possible effect of smoking before or after 
military service.

In 1997, the VA Office of General Counsel held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether: (1) nicotine dependence may 
be considered a disease for purposes of the laws governing 
veterans' benefits; (2) the veteran acquired a dependence on 
nicotine in service; and (3) that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
If each of these three questions is answered in the 
affirmative, then service connection should be established on 
a secondary basis.  These are questions that must be answered 
by adjudicative personnel applying established medical 
principles to the facts of the particular claim at issue.  
Determination of whether a veteran is dependent on nicotine 
is a medical issue.  If it is determined that as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death that severs the causal 
connection to the service-connected nicotine dependence.  
Such supervening causes may include sustained full remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See VAOPGCPREC 19-97.   

I. The Veteran's Smoking History

The record contains conflicting statements concerning the 
veteran's smoking history.

A September 1961 service medical record noted that the 
veteran was advised to stop smoking, while a September 1970 
summary medical board report, prepared for final separation 
from service, stated that the veteran did not use tobacco.

A June 1994 hospital record states that the veteran quit 
smoking in 1964.  A February 1995 hospital record notes that 
the veteran had not smoked in 30 years, while another 
February 1995 record noted the veteran's promise not to 
resume cigarette smoking.   

In November 1997, the veteran provided a summary of his 
smoking history, indicating that he began in 1950 during 
service, eventually using up to three packs a day, and that 
he stopped in 1970 when he left the service.  He also 
commented, however, that he continued to smoke "once in a 
while" to calm himself.  

A June 1999 VA examination report notes that the veteran does 
not use tobacco.  A November 1999 lay statement from the 
veteran's uncle asserts that the veteran did not use tobacco 
in any form prior to his entry into service.  An August 2000 
VA examination report indicated that the veteran started 
smoking in 1950, used one to three packs a day until 1970, 
and continued to smoke occasionally until 1995.

The Board observes that the evidence is in relative equipoise 
regarding the date that the veteran began to smoke, and will 
therefore apply the benefit of the doubt doctrine to find 
that the veteran began smoking in service, and that he did 
not smoke prior to service. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board also observes that the record 
indicates that the veteran did his heaviest smoking, up to 
three packs per day, while in service. 

II. Service Connection for Emphysema

The veteran's July 1952 pre-induction examination report 
listed an overall finding of no significant abnormalities and 
normal findings for the lungs and chest.  June 1954 and 
December 1955 examination reports also listed normal 
findings.  A September 1958 report of medical history listed 
no history of hay fever, tuberculosis, asthma, shortness of 
breath, chest pain or pressure, or chronic cough, but the 
examination report listed abnormal findings for the lungs and 
chest, described as "bronchitis, wheezing and acute 
bronchitis."  

A December 1960 service medical entry noted that the veteran 
was seen for a sore throat, bad cough and soreness in his 
chest, for which he was given antibiotics to clear the 
condition.  The service medical records also mention other 
visits for colds, sore throat, tonsillitis and similar 
problems.

September 1961 service medical records noted that the veteran 
has had a history of asthma since age 14.  One record stated 
that the veteran had a three-year history of difficulty 
breathing, with a cough and occasional fever, which always 
responded to prescription treatment.  After examination, the 
diagnoses were bronchial asthma (probably allergic) and 
chronic bronchitis; another record listed acute asthmatic 
bronchitis.  Pulmonary function tests showed a moderate 
decrease in vital capacity.  An October 1961 allergy clinic 
referral noted hay fever problems, but opined that other 
intrinsic factors (probably bacteria) were involved in the 
condition, requiring treatment with stock bacterial vaccine.  

A December 1964 report of medical history noted no hay fever, 
tuberculosis, shortness of breath, chest pain or pressure, or 
chronic cough, but did note asthma.  The medical examination 
report listed abnormal findings for the lungs and chest, 
noting bronchial problems in both lungs.

The veteran's November 1967 and January 1969 medical 
examination reports listed normal lung and chest findings.  A 
March 1970 entry indicated that the veteran tested positive 
for tuberculosis.  An August 1970 medical board report 
indicated that an examination of the lungs and chest was 
normal; on the report of medical history, the veteran noted 
hay fever, tuberculosis and asthma.  The September 1970 
summary medical board report stated that chest x-ray results 
were within normal limits, but also noted the prior diagnosis 
of tuberculosis.  

A June 1994 hospital record noted that examination of the 
veteran's lungs revealed that they were clear to auscultation 
bilaterally.  An August 1994 VA chest x-ray report included a 
finding of no acute pulmonary disease.  A February 1995 
hospital discharge summary listed a diagnosis of chronic 
obstructive lung disease.  An April 1995 report noted left 
pleural effusion in February 1995, and the physician noted 
decreased breath sounds at the right base, with few crackles 
and few respiratory wheezes centrally, but the left lung was 
noted to be clear.  June 1995 pulmonary function testing 
noted a "computerized interpretation" of mild obstructive 
disease.  A November 1995 chest x-ray report listed chronic 
pleural thickening and what appeared to be mild emphysema, 
but stated that there were no definite infiltrates, fluid or 
congestion.

In a July 2000 VA heart examination report, a physician's 
assistant listed a diagnosis of chronic obstructive pulmonary 
disease (COPD).  September 2000 pulmonary function testing 
showed obstruction of the larger airways, noted as seen in 
asthma or COPD.  This report stated that compared with 
previous studies, the obstructive defect had shown 
improvement.

The record also includes the September 2000 VA examination 
report of a pulmonary specialist, who initially observed that 
there was some question as to the details of the veteran's 
smoking history, but indicated that this question need not be 
resolved in light of his assessment of the veteran's 
condition.  The specialist stated that the September 1961 
pulmonary testing showed findings were consistent with mild 
reversible obstructive disease (asthma), and that the June 
1995 studies showed that total lung capacity and diffusing 
capacity were normal, making the presence of emphysema 
unlikely.  He also observed that the September 2000 testing 
showed mild obstruction prior to the use of medication, and 
findings within normal limits after medication.  In 
conclusion, he opined that the veteran has had reversible 
obstructive airway disease (asthma) for most of his life, and 
that while smoking in the service, his asthma symptoms 
temporarily worsened.  He also stated that the record 
presents no pulmonary function evidence for emphysema and 
that the veteran does not have emphysema, but only the 
aforementioned asthma, being appropriately controlled by 
medicine.  The specialist further noted that the veteran's 
pulmonary functions are better now than they were during 
service in 1961.

The Board finds that the veteran's claim for service 
connection for emphysema cannot be supported in this matter, 
in light of the VA specialist's opinion that he does not 
suffer from emphysema as a current disability.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The Board acknowledges that 
there is some mention in the claims file of evidence to 
contradict this opinion, but finds that this evidence is far 
outweighed by the VA pulmonologist's assessment.  The Board 
finds that the assessment by the VA pulmonologist is of 
greater significance because it was made after a thorough 
study of the veteran's medical records, and a complete 
pulmonary examination.  In contrast, the other medical 
records relied upon a medical history provided by the 
veteran, and were included in treatment for other 
disabilities.  The November 1995 chest X-ray report did not 
include a definite diagnosis of emphysema, but noted only the 
appearance of this disability.  The Board has considered the 
benefit of the doubt rule, but as the preponderance of the 
evidence is against a finding that the veteran currently has 
emphysema, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

III. Service Connection for a Heart Disorder

The veteran's July 1952 pre-induction examination report 
listed a finding of no significant abnormalities and normal 
heart findings.  June 1954 separation and December 1955 
reenlistment examination reports also listed normal heart 
findings.  A September 1958 medical history report noted no 
shortness of breath or chest pain or pressure, while the 
examination report listed normal heart findings.  A December 
1964 medical history report noted no shortness of breath or 
chest pain or pressure, while the examination report, as well 
as November 1967 and January 1969 reports, indicated normal 
heart findings.

The veteran's August 1970 medical board examination report 
noted normal clinical findings for the heart, and there was 
no mention of heart problems on the medical history report.  
The September 1970 summary medical board report, however, 
noted an internal medicine consultation because of an 
electrocardiogram (EKG) report notation reading "abnormal - 
old inferior infarct cannot be excluded."  Consultation 
notes state that this EKG tracing was unchanged from 1968 and 
1969, that the veteran had never had any heart disease 
symptoms, and that the cardiac examination was normal as of 
June 1970.  The impression on the summary medical board 
report was that the June 1970 EKG interpretation, with a 
tracing unchanged from previous tracings, remained within 
normal limits.

A June 1994 hospital record noted admission for an anterior 
myocardial infarction, also documenting no prior history of 
coronary artery disease.  The veteran was then afforded a VA 
examination in August 1994, where the examiner observed that 
the veteran's heart condition was being controlled by 
medication, and that he was currently asymptomatic.  The 
examiner diagnosed coronary artery disease with moderately 
recent myocardial infarction.  

February 1995 hospital records noted admission in late 
January 1995 with chest pain and an acute inferior wall 
myocardial infarction.  The veteran then underwent coronary 
artery bypass grafting after testing revealed multivessel 
coronary disease.  

At a July 2000 VA examination, a physician's assistant took a 
history and examined the veteran, then diagnosed him with 
coronary artery disease with non-specific chest discomfort 
and arteriosclerotic peripheral vascular disease.  The 
assistant opined that it is more likely than not that the 
veteran's long history of smoking contributed to his coronary 
artery disease.  A July 2000 EKG noted findings consistent 
with ischemic heart disease.  An August 2000 addendum report 
was prepared by a VA cardiology section chief after his 
review of the chart, claims file and examination report.  
This physician opined that smoking caused the veteran's 
coronary artery disease, based upon on the "well established 
relationship between tobacco use and the development and 
progression of vascular disease."

The Board finds that the veteran's claim for service 
connection for a heart disorder may be granted as based upon 
tobacco use in service.  The Board finds credible the 
veteran's assertion that he did not begin smoking until 
service, and that he smoked heavily during service, a period 
lasting approximately 18 years.  Although there is some 
evidence to suggest that the veteran has smoked some since 
service, the Board finds the opinion of the VA specialist to 
be of primary importance.  In his August 2000 opinion, the VA 
cardiology chief opined that the veteran's heart disease was 
caused by his smoking, and this opinion is uncontradicted in 
this matter.  Although the physician did not specifically 
link the veteran's heart disorder to his in-service smoking, 
the Board finds that the evidence here is at least in 
relative equipoise, and will apply the benefit of the doubt 
doctrine to grant the veteran's claim.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for emphysema, due to 
tobacco use in service or nicotine dependence, is denied.

Entitlement to service connection for a heart disorder, due 
to tobacco use in service or nicotine dependence, is granted. 


		
	John L. Prichard.
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

